United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
AGENCIES, Columbus, OH, Employer
__________________________________________
Appearances:
Ian Michael Overking, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0356
Issued: March 20, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On December 5, 2018 appellant, through counsel, filed a timely appeal from an October 29,
2018 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as Docket No. 19-0356.
In a March 14, 2018 preliminary notice, OWCP advised appellant of its determination that
he had received an overpayment of compensation in the amount of $41,001.66 because he had
received Social Security Administration (SSA) Federal Employees Retirement System (FERS)
age-related retirement benefits attributable to his federal service, as well as Federal Employees’
Compensation Act (FECA) benefits during the period November 1, 2006 through
October 14, 2017. OWCP found that appellant was without fault in the creation of the
overpayment. Appellant was provided an overpayment recovery questionnaire (OWCP-20) and
was informed of his appeal rights to address waiver of recovery of the overpayment.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

On April 2, 2018 appellant requested a telephone conference with OWCP regarding the
issues of fault and possible waiver of recovery of the overpayment.
OWCP and appellant’s then-counsel engaged in a series of pre-conference telephone calls
regarding the preliminary overpayment decision. In the last memorandum of telephone call to
appellant’s counsel, dated June 11, 2018, OWCP noted that it had informed counsel that it could
compromise the overpayment down to $9,569.20 and recover the overpayment at a rate of $80.00
every 28 days, so that the overpayment would be paid, rather than waived.
By decision dated June 26, 2018, OWCP granted waiver of recovery of the entire
overpayment. It found that the circumstances of the case warranted waiver of recovery because
the period necessary to repay the debt, with charges, would be 668.73 months, which was longer
than appellant’s life expectancy of 121.2 months.
On September 14, 2018 the employing establishment sent a detailed correspondences to
OWCP and requested that it review the June 26, 2018 waiver decision on its own motion. It argued
that OWCP had improperly granted waiver of the entire overpayment, because the procedure
manual did not allow for waiver of the overpayment principal.2
By decision dated October 29, 2018, OWCP found an overpayment of compensation had
been created in the amount of $41,001.66 for which appellant was not at fault. It denied waiver of
recovery of the overpayment based on appellant’s failure to establish that he required substantially
all of his income to meet ordinary and necessary living expenses. It further determined that it
would recover the overpayment by deducting $400.00 every 28 days from his continuing
compensation payments. OWCP noted that it had to reopen the decision to waive the debt based
upon concerns raised by the employing establishment.
The Board finds that this case is not in posture for decision. OWCP is required by statute
and regulation to make findings of fact and provide a statement of reasons.3 After OWCP granted
waiver of recovery of the overpayment on June 26, 2018, but prior to the October 29, 2018 final
overpayment decision, OWCP updated its procedures regarding overpayment and debt collection
in September 2018. In FECA Transmittal No. 18-044, OWCP explained that it had completely
overhauled the debt management processes, including identifying and calculating an overpayment,
making preliminary and final determinations, and liquidating the debt. The Board finds that
appellant was entitled to a decision which explained why and on what legal basis the June 26, 2018
decision waiving recovery of the overpayment was rescinded in the October 29, 2018 decision. .
The Board notes that the circumstances of this case reflect that appellant’s then-counsel
was informed during the telephone conference of June 11, 2018 that the overpayment could be
2

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Determinations in an Overpayment,
Chapter 6.300.4 (June 2009)
3

5 U.S.C. § 8124(a) provides that OWCP shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides that its final decision shall contain findings of fact and
a statement of reasons. See also H.O., Docket No. 19-0198, Order Remanding Case (issued July 3, 2019).
4

See FECA Transmittal No. 18-04 (issued September 2018).

2

compromised. OWCP’s new procedures at Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Determinations in an Overpayment, Chapter 6.400.5(c)(4) (September 2018)
provide in part that a final overpayment decision shall provide a discussion, including … a
summary of any conference held and conclusions drawn from it; consideration of waiver of
recovery where the overpaid individual is found without fault; and, if the overpayment is
recoverable, an appropriate collection plan.
As OWCP failed to provide findings pursuant to its procedures or legal rationale explaining
the rescission of waiver of the overpayment, and has not explained why waiver of the overpayment
could not be granted pursuant to its new procedures, the Board finds that the case must be
remanded for a new preliminary determination which provides proper findings of fact and
conclusions of law and affords appellant due process rights to seek waiver of recovery of the
overpayment.
IT IS HEREBY ORDERED THAT October 29, 2018 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this order of the Board.
Issued: March 20, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

